Citation Nr: 0945201	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-41 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from September 
1966 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
an initial 30 percent rating for PTSD, effective April 25, 
2003.  Thereafter, the Veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected PTSD 
disability.

In February 2008 the Board denied the Veteran's claim for an 
increased initial evaluation for service-connected PTSD.  The 
Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2009 
Order, the Court vacated and remanded the February 2008 Board 
decision that denied the claim for an increased initial 
evaluation for service-connected PTSD.

The Board notes that in January 2008, the Veteran submitted 
to the Board additional evidence for consideration in 
connection with the claim on appeal.  A waiver of RO 
jurisdiction for this evidence was received in a January 2008 
written statement included in the record.  The Board accepts 
this evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by persuasive subjective reports of 
alcohol and Valium use to cope with nightmares and sleep 
disturbance, anger and irritability, and avoidance; PTSD is 
manifested objectively by rapid, pressured speech; impaired 
memory; labile or constricted affect; depressed and anxious 
mood; energy level mildly below average; and difficulty 
understanding complex commands.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's 
favor, the criteria for an initial evaluation of 50 percent, 
and no higher, for PTSD have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in April 2003.  Thereafter, he was notified 
of the general provisions of the VCAA by the Roanoke RO in 
correspondence dated in June 2003 and December 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).  There is no further duty to assist the 
Veteran, as the claim for a higher rating stems from the 
notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, VA and 
private treatment records, and employment records from the US 
Postal Service have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA and 
fee-basis PTSD examinations to assess the current nature of 
his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from September 
1966 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
an initial 30 percent rating for PTSD, effective April 25, 
2003.  Thereafter, the Veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected PTSD 
disability.

In February 2008 the Board denied the Veteran's claim for an 
increased initial evaluation for service-connected PTSD.  The 
Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2009 
Order, the Court vacated and remanded the February 2008 Board 
decision that denied the claim for an increased initial 
evaluation for service-connected PTSD.

The Board notes that in January 2008, the Veteran submitted 
to the Board additional evidence for consideration in 
connection with the claim on appeal.  A waiver of RO 
jurisdiction for this evidence was received in a January 2008 
written statement included in the record.  The Board accepts 
this evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by persuasive subjective reports of 
alcohol and Valium use to cope with nightmares and sleep 
disturbance, anger and irritability, and avoidance; PTSD is 
manifested objectively by rapid, pressured speech; impaired 
memory; labile or constricted affect; depressed and anxious 
mood; energy level mildly below average; and difficulty 
understanding complex commands.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's 
favor, the criteria for an initial evaluation of 50 percent, 
and no higher, for PTSD have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in April 2003.  Thereafter, he was notified 
of the general provisions of the VCAA by the Roanoke RO in 
correspondence dated in June 2003 and December 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).  There is no further duty to assist the 
Veteran, as the claim for a higher rating stems from the 
notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, VA and 
private treatment records, and employment records from the US 
Postal Service have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA and 
fee-basis PTSD examinations to assess the current nature of 
his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran is assigned an initial 30 percent evaluation for 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  He contends that his PTSD is more severely 
disabling.

In a VA emergency room note dated in April 2002 the Veteran 
reported that he was referred by the Veterans Outreach Center 
due to complaints of nightmares, panic attacks, irritability, 
and hypervigilance.  He denied suicidal or homicidal 
ideation.  The assessment was possible PTSD.  In the 
attending psychiatrist note, the Veteran reported that he was 
looking for a psychiatric evaluation that may help him to 
submit a claim for disability; he was not looking for 
treatment because he was already taking medication, Paxil, 
prescribed privately.  He denied any acute problem.  

In a private treatment note from H. S., M.D., dated 
approximately one week later in April 2002, the Veteran 
reported that he was being seen at the VA for PTSD secondary 
to the Vietnam War and was on Paxil for anxiety and panic 
disorder related to that.  No objective psychiatric findings 
were reported.  The assessment included anxiety/panic 
disorder.

In a VA psychiatry note dated in May 2002, he reported a 
lifelong history of anxiety helped with Paxil and currently 
under good control.  He reported stable sleep, fair appetite, 
negative crying spells, good concentration, and fair energy.  
He denied suicidality or psychosis, current alcohol or drug 
problem, manic or panic attacks, or recent head injury.  
Mental status examination findings were reported as follows: 
not suicidal, not homicidal, not psychotic, slightly anxious 
mood, alert and oriented times four, good memory and 
concentration.  The diagnosis was generalized anxiety, and a 
GAF score of 65 was listed.  

In a Vet Center Intake report dated in July 2002 and 
completed by a licensed clinical social worker (LCSW), the 
Veteran reported having readjustment problems for nearly 30 
years and that his wife of 26 years told him to get some 
help; he stated that his symptoms had intensified since 
September 11, 2001.  He reported anger, emotional numbness, 
and hypervigilance.  He described in-service traumatic events 
and indicated that he has recurrent and distressing 
recollections of those events three or four times weekly and 
avoids thoughts or feelings about his Vietnam experience, 
including a fear of bridges that he related to firefight on 
the edge of a bridge.  He also stated that he takes 
medication to help him sleep; his wife told him that he has 
screamed in his sleep; he has frequent episodes of outbursts 
of anger and irritability, especially on the job; and he has 
intrusive thoughts that interfered with his concentration.

He described post-service employment to include several part-
time jobs until he began full time employment with the 
General Services Administration at the National Archives in 
1973.  He stated that he was a good worker, but had problems 
with chronic absenteeism due to drinking and prescription 
drug use and conflicts with supervisors and co-workers.  He 
reported that he had worked for the US Postal Service as a 
custodian since 1990.  He stated that he became addicted to 
Valium prescribed by a VA psychiatrist, eventually stopped 
using it, and began to drink heavily.  He added that he 
voluntarily quit using Valium and alcohol because he did not 
want to lose his employment with the Post Office due to a 
positive drug test.  

Objective mental status evaluation findings were reported as 
follows:  neat appearance; anxious manner; average 
intelligence; rapid, pressured speech; fully oriented; 
impaired memory; labile affect; tense motor activity; and 
good judgment.  Evidence of a thought disorder included 
flashbacks, but no delusions or disorganized thinking.  
Evidence of depression was identified as poor appetite, 
recent weight gain of 10 pounds in the last 12 months, sleep 
disturbance, and the recent loss of two first cousins within 
two weeks.  He denied suicidal or homicidal thoughts.  The 
social worker observed that he appeared to be emotionally 
detached when talking about his Vietnam experience, and he 
minimized the impact of his traumatic experiences.  The 
diagnosis was chronic PTSD.

In a completed PTSD questionnaire received in August 2003, 
the Veteran reported experiencing the following symptoms:  
increased use of leave without an immediate reason, alcohol 
or substance abuse, obsessive behavior such as over eating or 
under eating, and unexpected economic or social behavior 
changes.

In VA psychiatry notes dated from September 2002 to June 
2004, the Veteran reported variable anxiety and sleep 
patterns; he denied panic attacks, or suicidal or homicidal 
ideation.  Objective findings included anxious mood.  The 
assessment included generalized anxiety and rule out PTSD.  
He continued on Paxil.

In a May 2004 rating decision the RO awarded service 
connection for PTSD on the basis of the diagnosis shown in a 
July 2002 Vet Center report and the nexus to his in-service 
experiences.  The RO noted that while his claimed stressors 
had not been verified, his military occupational specialty 
(MOS) as a casual gunner during his service in Vietnam was 
consistent with the combat experiences he described.

In August 2004 the Veteran submitted a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) on the basis of PTSD.  
He indicated that he worked 40 hours per week as a custodian 
for the US Postal Service from March 1990 to April 2004, and 
that he left due to his disability.  He included a statement 
from his union steward of the American Postal Worker's Union 
dated in August 2004.  The shop steward reported that she had 
represented the Veteran on several occasions to refute 
disciplinary action due to faltering work performance and 
unacceptable attendance.  In November 2004 the RO requested 
information from the US Postal Service about the Veteran's 
employment.

In a VA PTSD examination report dated in December 2004, the 
Veteran acknowledged that he was physically abused as a child 
by his father , as were all family members.  He described a 
number of significant stressors while in the military.  He 
stated that he began drinking heavily in 1969 and continued 
until 1971; at that time he began to experience increased 
anxiety with panic attacks and poor sleep.  He reported that 
he returned to alcohol and still drinks a six pack of beer 
"or a pint of whiskey" once or twice per week in the 
evening to assist sleeping.  He also explained that he cannot 
get a Valium prescription renewed, so he had been buying it 
off the street to assist with sleeping because he found that 
only Valium and alcohol help him to sleep.

He reported employment as a maintenance worker at the US 
Postal Service until April 2004 when he left due to 
increasing mood problems, missing time from work, and finding 
it difficult to interact with others.  He stated that he 
began to entertain thoughts of harming someone at work and 
thought it was best for him to leave.  He indicated that he 
had been married for 27 years, had no children, and often 
acted out verbally against his wife.  

The Veteran denied hallucinations or delusions, or suicidal 
ideation.  He described brief flashback episodes triggered by 
smelling diesel and some fear of going over bridges; poor 
sleep ranging from two to four hours per night and drinking 
and attempting to gain Valium to assist his sleep; nightmares 
related to Vietnam several times per week; near-daily 
intrusive thoughts of Vietnam, bringing on feelings of fear, 
sadness, and anger; motivation often weak with preoccupation 
of Vietnam memories; and being socially withdrawn.  Objective 
findings included the following:  clean appearance and 
appropriate grooming; alert, attentive, and oriented times 
four; interaction in a cooperative manner; constricted affect 
reflecting sadness and tension; depressed and anxious mood; 
clear, goal-directed, and spontaneous speech with normal pace 
and volume; mental pace within normal limits; general energy 
level appearing mildly below average; and fair insight and 
judgment.

The diagnosis included PTSD and alcohol dependence.  The 
examiner assigned a GAF score of 55 and commented that it 
related primarily to his PTSD and not to alcohol use.  The 
examiner concluded that the Veteran was still drinking 
somewhat heavily, and it appeared connected to efforts to 
promote sleep and avoid nightmares.  He added that the 
Veteran appeared to relate information in a genuine manner 
with no indication of symptom exaggeration or malingering.

In correspondence received from a member of Congress in March 
2005, the Veteran stated that he retired from the US Postal 
Service after 14 years.  He explained that he had PTSD, 
started drinking alcohol while in Vietnam and continued along 
with Valium after service, and used all his sick and annual 
leave each year.  He stated that he was trying to hold on and 
continue working, but due to continuing poor attendance and a 
drop in work performance due to anxiety, he decided to retire 
early.

In February 2005 the RO received employment information from 
the US Postal Service in connection with the Veteran's claim 
for a TDIU.  The completed VA Form 21-4192 indicated that the 
Veteran worked as a "laborer custodial" from May 1990 to 
April 2004 more than 40 hours per week until he retired.  It 
was unknown whether during the 12 months preceding his April 
2004 retirement whether he had lost time due to disability.  
Gross pay data dated from 2003 to 2004 reflected considerable 
variation in biweekly pay, ranging from approximately $1400 
to $2100.

In VA psychiatry notes dated from September 2004 to November 
2005, including telephone contacts after some missed 
appointments, the Veteran stated that he was stable, less 
anxious, doing well and sleeping well, and had good energy 
and motivation.  He denied any suicidal or homicidal thoughts 
or psychosis.  His mood was observed to be slightly anxious, 
but occasionally euthymic.  Additional objective findings 
included good memory, concentration, and insight.  He 
reported having a little problem coping with retirement, but 
was able to cope without needing assistance.  He denied 
alcohol or drug problems, manic or panic attacks, or crying 
spells.  

In a rating decision dated in November 2005, the RO denied 
entitlement to a TDIU.  He was notified of the decision in a 
separate letter dated in December 2005.  He did not appeal 
that decision.

In several statements in support of his claim, the Veteran 
asserted that he was treated by the Washington, D.C. VA from 
1972 to 1973 for anxiety or panic attacks and nightmares.  In 
an interoffice memorandum dated in September 2005, the RO 
detailed that a search for those records was conducted, but 
determined that they were unavailable for review.  

In a VA PTSD intake consultation note prepared by an adult 
nurse practitioner/clinical nurse specialist (ANP/CNC) dated 
in December 2005, the Veteran stated that he wanted to talk 
about the war and receive some treatment.  Part of the note 
outlined most of the DSM-IV diagnostic criteria for PTSD; the 
ANP/CNC apparently included the DSM-IV criteria endorsed by 
the Veteran.  The Veteran stated that he had been married for 
28 years, had stable employment working part-time at Wal-Mart 
four hours per day, enjoyed fishing as a hobby, and walked 
for exercise.  Mental status examination findings were 
reported as follows:  appropriately groomed; cooperative 
attitude; fluent, relevant, and coherent speech; euthymic 
mood with appropriate affect; spontaneous, logical, and goal-
directed thought flow with no abnormality of thought content 
identified; fair judgment by history; and fair insight.  The 
Veteran stated that he had nightmares and flashbacks.  The 
ANP/CNC summarized that the Veteran was exposed to a lot of 
traumatic events in Vietnam, and he coped by using alcohol 
during and after his discharge.  He endorsed reexperiencing, 
hyperarousal, and avoidance behaviors.  He reported few 
supports, but indicated that his wife was very supportive.  
The nurse assigned a GAF score of 50.

In a statement received in January 2006, the Veteran 
indicated that he was now in a PTSD program at the VA 
hospital.  He included a statement from H. S., M.D., dated in 
December 2005, which indicated that the Veteran continued to 
suffer from PTSD from the Vietnam War.

In a VA psychiatry note dated in July 2006, the Veteran saw a 
different psychiatrist for the first time.  He complained of 
sleeping difficulty and denied suicidal or homicidal 
ideation.  On mental status examination, the psychiatrist 
documented that he appeared well-groomed with cooperative 
attitude and fluent speech; mood was euthymic; affect was 
appropriate; no perceptive abnormality was found; thought 
flow was spontaneous with no abnormality of thought content; 
judgment, insight, and reliability were good; and he was 
alert and oriented to all spheres.  The psychiatrist assigned 
a GAF score of 60.

In a VA psychiatry note dated in February 2007, the Veteran 
stated that he was doing well and stable, and his PTSD was 
under control.  He denied psychosis, alcohol or drug use, or 
other psychiatric issues.  Mental status examination was 
reported as within normal limits.  He indicated that he was 
retired and financially stable.  A GAF score of 60 was 
assigned.

In a fee-basis PTSD examination report dated in February 
2007, the Veteran reported nightmares, poor sleep, 
depression, intense distress, and mood swings.  He elaborated 
that he becomes easily upset and irritable by anyone.  He 
stated that he avoids conditions, activities, or stimuli that 
are associated with in-service trauma, as this caused 
increased arousal or exaggerated startle response and 
distress.  He indicated that he retired in April 200[4].  He 
acknowledged prior excessive alcohol use, but stated that he 
stopped drinking.  The examiner remarked that the Veteran was 
a reliable historian.  Objective findings on mental status 
examination included normal orientation, affect and mood, 
communication, speech, concentration, thought process, and 
memory; and appropriate appearance, hygiene, and behavior.  
Additional objective findings included the absence of panic 
attacks, suspiciousness, history or evidence of delusion, 
obsessional rituals, impaired judgment, impaired abstract 
thinking, or suicidal or homicidal ideation.  The examiner 
commented that drug abuse has a relationship with the 
service-connected PTSD because it was PTSD that led to 
drinking, but this is now in remission as the Veteran had 
stopped drinking for years.  He assigned a GAF score ranging 
from 61-70, reflecting some mild symptoms.

The examiner remarked that the Veteran had no difficulty 
performing activities of daily living, is able to establish 
and maintain effective work and social relationships, and is 
able to maintain family role functioning.  However, he 
indicated that the Veteran was "unable to perform recreation 
or leisurely pursuits.  He has constant interference with 
physical health."  The examiner noted that the Veteran had 
significant medical problems after service, including 
prostate removal, kidney dysfunction, joint pain, 
hypertension, gastroesophageal reflux disease, anemia, and 
colonic polpys.  He also remarked that the Veteran had 
difficulty understanding complex commands when in a state of 
severe distress as he has difficulty concentrating.

In a statement dated in April 2007, Dr. H. S., M.D., 
indicated that the Veteran has panic attacks and depression 
relating to PTSD, in addition to explosive anger, 
irritability, and crying.  He added that the Veteran reported 
problems with relationships.  Private treatment records from 
H. S., M.D., dated from March 1996 to April 2007 (and 
received in April 2007) primarily pertained to medical 
problems, but showed that the Veteran had been taking Paxil 
since the initial visit.  A May 1998 note assessed 
depression.  As noted previously, an April 2002 treatment 
note assessed anxiety/panic disorder.  In a June 2005 
treatment note Dr. H. S. indicated that he provided a note to 
excuse the Veteran from jury duty - "PTSD."  In a December 
2005 treatment note Dr. H. S. indicated that he wrote a note 
stating that the Veteran had PTSD.  Finally, in a June 2006 
treatment note, Dr. H. S. included PTSD as a diagnosis.  None 
of the treatment records from Dr. H. S. included any objected 
psychiatric or mental status examination findings.

In a VA genitourinary examination report dated in October 
2007, the Veteran reported that he retired in 2004 due to 
eligibility by age or duration of work.

In January 2008 the Veteran cancelled a hearing in 
Washington, D.C. before a member of the Board that he had 
requested.

The Board denied the claim for an initial evaluation in 
excess of 30 percent for PTSD in a February 2008 decision.  A 
June 2009 Order vacated that decision and the matter was 
remanded to the Board.  In the June 2009 Joint Motion for 
Remand the parties agreed that the Board failed to adequately 
explain why the preponderance of the evidence did not more 
nearly approximate the 50 percent criteria for rating PTSD, 
noting that the record included findings of difficulty in 
understanding complex commands, disturbances of motivation 
and mood, and difficulty establishing and maintaining 
effective work and social relationships.  In addition, the 
parties agreed that the Board failed to provide adequate 
reasons or bases concerning the fulfillment of the duty to 
assist because the Board failed to explain why records from 
the Veteran's part-time employment at Wal-Mart were not 
requested even though employment records from the US Postal 
Service were requested and received.

Regarding the Veteran's employment records, the Board points 
out that the Veteran's records from the US Postal Service 
were requested and obtained in conjunction with his August 
2004 claim for a TDIU.  That claim was denied, he was 
notified of the decision, and he did not appeal that 
decision.  With respect to his employment records from Wal-
Mart, the Board finds that it was not prejudicial to the 
Veteran that the RO did not request those records.  As noted, 
the Veteran mentioned in a December 2005 VA treatment note 
that he had "stable employment" working part-time at Wal-
Mart.  He did not report any problems with absenteeism, work 
performance, vague homicidal feelings toward co-workers, or 
any other problems related to that employment as he did with 
his full-time employment at the US Postal Service.  
Similarly, he had no pending claim related to 
unemployability.  Therefore, the RO had no reason or 
obligation to request or obtain those part-time employment 
records from Wal-Mart.

The Board has carefully reviewed the evidence of record and 
finds that the evidence is in equipoise.  Consequently, the 
Board resolves all doubt in favor of the Veteran and finds 
that his service-connected PTSD more nearly approximates the 
level of impairment contemplated for a 50 percent rating 
under the schedular criteria.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The statements and private treatment records from H. S., 
M.D., were not persuasive and provided minimal evidence to 
support the claim for a higher rating because they included 
no objective psychiatric or mental status findings, there was 
no indication that Dr. H. S. ever fully evaluated the Veteran 
for any psychiatric disorders, and they contained no detailed 
complaints of the Veteran related to any psychiatric 
symptoms.  Similarly, the VA psychiatric treatment notes 
provided little help in evaluating his claim because they 
contained only limited objective findings, to include anxious 
mood.  

Moreover, while the July 2002 Vet Center Intake report, 
December 2004 VA examination report, December 2005 VA PTSD 
intake consultation note, and February 2007 fee-basis 
examination report included detailed subjective reports from 
the Veteran and detailed objective psychiatric findings, 
those objective findings consistently more nearly 
approximated the 30 percent rating criteria for PTSD.  To 
summarize, abnormal objective findings from the July 2002 Vet 
Center report included rapid, pressured speech; impaired 
memory; labile affect; tense motor activity; and evidence of 
depression.  The abnormal objective findings on December 2004 
VA examination included constricted affect, depressed and 
anxious mood, and energy level mildly below average.  The 
December 2005 VA PTSD intake consultation note included no 
abnormal objective findings, but assigned a GAF score of 50.  
Finally, the only abnormal objective finding on fee-basis 
examination in February 2007 was difficulty understanding 
complex commands.  Clearly, the evidence reflects that he has 
not exhibited these objective symptoms on a continuous basis.

What is persuasive in this case, however, is the Veteran's 
own statements regarding his subjective symptomatology, which 
have been generally consistent, were explicitly found 
credible on VA and fee-basis examinations, and were supported 
by other credible statements and supporting documentation.  
Specifically, consistent subjective symptomatology on 
detailed examination (rather than in routine private or VA 
treatment) has included nightmares and chronic sleep 
disturbance; hyperarousal or hypervigilance; avoidant 
behavior; irritability and outbursts of anger; and 
flashbacks.  In addition, in statements in support of his 
claim and on VA examination in December 2004, the Veteran 
reported that he had vague homicidal feelings at work, 
problems with absenteeism, and problems with work 
performance.  Although records from the US Postal Service 
showed that he voluntarily retired, variations in his gross 
pay data and an August 2004 statement from the shop steward 
supported his contentions with respect to absenteeism and 
work performance.  Furthermore, the Veteran's contentions 
that he has abused alcohol and Valium to cope with his 
nightmares, sleep disturbance, and reported anxiety are 
supported by the record and may explain his absenteeism and 
faltering work performance.  Because these statements are 
credible, plausible, and supported by the record, the Board 
finds that the subjective symptoms and objective findings are 
in equipoise and resolves reasonable doubt in the Veteran's 
favor, concluding that the evidence more nearly approximates 
the rating criteria for an initial 50 percent evaluation for 
PTSD.

The criteria for the next higher, 70 percent, rating are not 
met because at no time during the appeal has the Veteran 
endorsed or has the evidence shown suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  Therefore, an initial 
evaluation of 50 percent, but no higher, is warranted by the 
evidence of record.

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling.  
However, the Veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Board finds that record 
supports the assignment of an initial rating of 50 percent, 
but no higher, for PTSD.  Therefore, entitlement to an 
initial rating of 50 percent, but no higher, is warranted.  
The Board has considered staged ratings under Fenderson v. 
West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment (i.e., beyond that contemplated in the awarded 
50 percent rating) or frequent periods of hospitalization 
related to his service-connected PTSD that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial 50 percent evaluation, but no 
higher, for PTSD is allowed effective April 25, 2003, subject 
to the law and regulations governing the criteria for award 
of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


